       19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 1 of 6

 Filll in this information to identify your case:

Debtor 1         Erika   Thompson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Southern District of Mississippi

Case number 19-01842 NPO
(If known)



                                                                                         Check if this is an amended plan,
                                                                                          and list below the sections of the
                                                                                            plan that have been changed.
                                                                                         ___________________________

Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                           12/17



Part 1:           Notices

               This form sets out options that may be appropriate in some cases, but the presence of an option on the
To
               form does not indicate that the option is appropriate in your circumstances or that it is permissible in your
Debtors:
               judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable. The
               treatment of ALL secured and priority debts must be provided for in this plan.

               In the following notice to creditors, you must check each box that applies.

                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
To
                 case. If you do not have an attorney, you may wish to consult one.
Creditors:
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
                 must file an objection to confirmation on or before the objection deadline announced in Part 9 of the
                 Notice of Chapter 13 Bankruptcy Case (Official Form 309I). The Bankruptcy Court may confirm this
                 plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                 The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may
                 be confirmed.
                 The following matters may be of particular importance. Debtors must check one box on each line to
                 state whether or not the plan includes each of the following items. If an item is checked as “Not
                 Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.



 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which                             Not
             may result in partial payment or no payment to the secured creditor.         Included          included




 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                    Not
             security interest, set out in Section 3.4.                                   Included          included




 1.3         Nonstandard provisions, set out in Part 8.                                                          Not
                                                                                           Included         included
      19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 2 of 6


Part 2:   Plan Payments and Length of Plan
                                                        2.1   Length of Plan.
The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above
median income debtor(s). If fewer than 60 months of payments are specified, additional monthly payments will be
made to the extent necessary to make the payments to creditors specified in this plan.
2.2    Debtor(s) will make regular payments to the trustee as follows:
Debtor shall pay $281.50 (    monthly,     semi-monthly,        weekly, or   bi-weekly) to the chapter 13
trustee. Unless otherwise ordered by the court, an Order directing payment shall be issued to the debtor’s
employer at the following address: ___________________________
RevClaims, LLC
P.O.Box 12535
Jackson, MS 39236


                                            Mississippi Chapter 13 Plan
      19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 3 of 6

Joint Debtor shall pay $563.00 (    monthly,     semi-monthly,       weekly, or    bi-weekly) to the chapter 13
trustee. Unless otherwise ordered by the court, an Order directing payment shall be issued to the debtor’s
employer at the following address: ___________________________
2.3     Income tax returns/refunds.
        Check all that apply
      Debtor(s) will retain any income tax refunds received during the plan term.

      Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days
of filing the return and will turn over to the trustee all income tax refunds received during the plan term.
      Debtor(s) will treat income tax refunds as follows:
_______________________
2.4     Additional payments.
        Check one:
      None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated
amount, and date of each payment.
______________________



Part 3:      Treatment of Secured Claims
                                                        3.1 Mortgages. (Except mortgages to be crammed down
under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
        Check all that apply.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
3.2     Motion for valuation of security, payment of fully secured claims, and modification ofundersecured claims.
Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

    Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of
determination of the amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to
value the collateral described below at the lesser of any value set forth below or any value set forth in the proof of
claim. Any objection to valuation shall be filed on or before the objection deadline announced in Part 9 of the Notice
of Chapter 13 Bankruptcy Case (Official Form 309I).
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the
creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless
otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.

                     Estimated amount of creditor’s                        Value of        Amount of secured Interest
Name of creditor                                            Collateral
                     total claim #                                         collateral      claim             rate*

Consumer                                                    2014 Toyota
                     $22,151.00                                            $4,000.00       $4,000.00             6.75%
Portfolio Svc                                               Camry

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

Name of creditor                      Collateral              Amount per month                       Beginning



*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District. For vehicles
identified in § 3.2: The current mileage is 2014 Toyota Camry, 100000
3.3     Secured claims excluded from 11 U.S.C. § 506.
       19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 4 of 6

 Check one.
       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
 3.4      Motion to avoid lien pursuant to 11 U.S.C. § 522.
 Check one.
       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
 3.5      Surrender of Collateral.
 Check one.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

      The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
 debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
 collateral only and that the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting
 from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                          Collateral

Tower Loan                                Household goods - household goods

World Finance                             Household goods - household goods




Part 4:        Treatment of Fees and Priority Claims
                                                                      4.1   General
 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §
 4.5, will be paid in full without postpetition interest.
 4.2     Trustee's fees
 Trustee’s fees are governed by statute and may change during the course of the case.

4.3     Attorney's fees
      No look fee: $3,600.00
         Total attorney fee charged: $3,600.00
         Attorney fee previously paid: $0.00
         Attorney fee to be paid in plan per confirmation order:$3,600.00

      Hourly fee: $______ (Subject to approval of Fee Application.)


4.4     Priority claims other than attorney’s fees and those treated in § 4.5.

       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       Internal Revenue Service $18,900.00

       Mississippi Dept. of Revenue $200.00

       Other

4.5    Domestic support obligations.
      None . If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


      POST PETITION OBLIGATION: In the amount of $_____ per month beginning _____
To be paid       direct,     through payroll deduction, or      through the plan.

     PRE-PETITION ARREARAGE: In the total amount of _____ through _____ which shall be paid in full over the
 plan term, unless stated otherwise: _______

 To be paid        direct,     through payroll deduction, or     through the plan.
      19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 5 of 6



Part 5:       Treatment of Nonpriority Unsecured Claims
                                                                                        5.1   Nonpriority unsecured
claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one
option is checked, the option providing the largest payment will be effective. Check all that apply.
[ ] The sum of $0.00.

      0.00% of the total amount of these claims, an estimated payment of$0.00.

      The funds remaining after disbursements have been made to all other creditors provided for in this plan.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
        approximately $0.00.
        Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in
        at least this amount.
5.2    Other separately classified nonpriority unsecured claims (special claimants).Check one.

      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

      The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

                      Basis for separate classification and           Approximate amount
Name of creditor                                                                                    Proposed treatment
                      treatment                                       owed

Dept Of
                                                                      $88,908.00                    Pay inside the plan
Ed/Navient


Part 6:        Executory Contracts and Unexpired Leases
                                                                                    6.1 The executory contracts
and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
unexpired leases are rejected. Check one
      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

     Assumed items. Current installment payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by
the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of         Description of leased property or     Current installment       Amount of arrearage Treatment of
creditor        executory contract                    payment                   to be paid          arrearage

                                                      $120.00 (BEGINNING
                                                      JUNE 2019)
Bestway                                               Disbursed by:
                Furniture & appliances                                          $0.00
Rentals                                                   Trustee
                                                          Debtor(s)

                                                      $55.20 (BEGINNING
                                                      JUNE 2019)
Progressive                                           Disbursed by:
                Furniture and appliances                                        $0.00
Leasing                                                   Trustee
                                                          Debtor(s)




Part 7:            Vesting of Property of the Estate
                                                                                        7.1   Property of the estate will
vest in the debtor(s) upon entry of discharge.

Part 8:             Nonstandard Plan Provisions
                                                                                        8.1   Check “None” or List
Nonstandard Plan Provisions
      None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
     19-01842-NPO Dkt 12 Filed 05/30/19 Entered 05/30/19 20:08:13 Page 6 of 6

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.



Part 9:                          Signature(s):
                                                                                         9.1   Signatures of Debtor(s)
and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the
Debtor(s) must provide their complete address and telephone number.

/s/ Erika Thompson
Signature of Debtor 1                                         Signature of Debtor 2

Executed on 05/30/2019                                        Executed on

522 Singleton St.
Address Line 1                                                Address Line 1



Address Line 2                                                Address Line 2

Canton, MS 39046
City, State and Zip Code                                      City, State and Zip Code

________________                                              ________________
Telephone Number                                              Telephone Number



/s/ Edwin Woods
                                                                                 Date: 05/30/2019
Signature of Attorney for Debtor(s)

5760 I55 North
Address Line 1

Suite 100
Address Line 2

Jackson, MS 39211
City, State and Zip Code

601-353-5000

[8893]
MS Bar Number

lwilkinson@bondnbotes.com
Email Address



                                              Mississippi Chapter 13 Plan
